DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2021 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5 August 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0049612).

Regarding claim 1, Kim et al. disclose a display apparatus comprising:
a substrate (Figures 1-2, 111) comprising a plurality of pixel areas spaced from each other and a plurality of non-pixel areas respectively located between neighboring ones of the pixel areas (Figures 2 and 6 show pixel areas and non-pixel areas in between);

a pixel defining layer overlapping at least a part of the plurality of non-pixel areas (Figure 6 shows 190 which is a pixel defining layer as stated in paragraph [0068].);
a plurality of emission layers being individually arranged on respective ones of the plurality of pixel electrodes (Figure 6 shows a plurality of 720s [with 190 between].);
an encapsulation layer above the plurality of emission layers and the pixel electrodes with respect to the substrate (Figure 6, 500 is above 720 and 710 and is an encapsulation layer as said in paragraph [0098].); and
a scattering layer on an upper surface of the encapsulation layer with respect to the substrate (Figure 6 the layer for 400 which is on the upper surface of 500. See paragraph [0106].), the scattering layer having:
a plurality of non-scattering areas respectively at a central portion of each of the plurality of pixel areas (Figure 6 shows there are non-scattering areas [areas which do not provide scattering] between the blocks of 400, which are at a central portion of the pixel areas.); and
a plurality of scattering areas respectively between neighboring ones of the non-scattering areas (Figure 6, 400s between each non-scattering area.),
wherein the scattering layer comprises a plurality of scattering particles (Paragraphs [0085]-[0087] explain that that areas 400 include light scattering particles. Where paragraph [0098] explains the embodiment of Figure 6 is the same as that of Figures 1-5 except for including the capping layer 700 and encapsulation layer 500, 

Regarding claim 2, Kim et al. disclose the display apparatus of claim 1, further comprising: 
a counter electrode (Figure 6, 730) located on the plurality of emission layers, and corresponding to the plurality of pixel electrodes (Figure 6 shows 730 is on 720 and corresponding to 710.),
 wherein the encapsulation layer interposed between the counter electrode and the scattering layer (Figure 6 shows 500 is between counter electrode 730 and scattering layer 400.).

Regarding claim 3, Kim et al. disclose the display apparatus of claim 2, wherein the encapsulation layer comprises an insulating layer having a stack structure (Figure 6 shows 500 has a stack structure comprising an insulating layer 510), and wherein a layer of the insulating layer that is closest to the scattering layer comprises an inorganic layer (Figure 6 shows 510 on top is closest to the scattering layer 400, where paragraph [0104] states that the layers 510 are inorganic layers.).

Regarding claim 10, Kim et al. disclose the display apparatus of claim 1, wherein the scattering areas have a higher rate of light scattering than the non-scattering areas (Since the non-scattering areas do not have scattering particles and do non-scattering areas.). 

Regarding claim 11, Kim et al. disclose the display apparatus of claim 10, wherein the scattering layer comprises scattering particles that are configured to scatter incident light (Paragraphs [0085]-[0087] explain that that areas 400 include light scattering particles, which will scatter incident light) and that are either not located in the non-scattering areas (The non-scattering areas do not contain particles.), or are located in the non-scattering areas at a lower concentration than in the scattering area.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-9, 12-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0049612) in view of Kim (US 2018/0061894).

Regarding claim 4, Kim et al. disclose the display apparatus of claim 3.
Kim et al. fail to explicitly teach wherein the inorganic layer comprises silicon nitride.
Kim discloses wherein an inorganic layer comprises silicon nitride (Paragraph [0091]: “Each of the first and second inorganic layers 281 and 283 may be formed of silicon nitride…”).
Thus Kim et al. contained a device which differed from the claimed device by the substitution of the inorganic layer.
Kim teaches the substituted inorganic layer that comprises silicon nitride, and the function was known in the art to provide an insulation function.

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 5, Kim et al. disclose the display apparatus of claim 2.
Kim et al. fail to teach the display further comprising a buffer layer between the encapsulation layer and the scattering layer.
Kim discloses a buffer layer between an encapsulation layer and top layers (Fig. 8, adhesive 320, which is a buffer layer, between encapsulation layers 280 and the top layers).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the adhesive teachings of Kim in the display apparatus taught by Kim et al. such that the adhesive would be between the encapsulation layer and the scattering layer.  The motivation to combine would have been in order to provide secure positioning of the scattering layers thus allowing better alignment of the elements of the display apparatus.

Regarding claim 6, Kim et al. and Kim disclose the display apparatus of claim 5, wherein the encapsulation layer comprises an insulating layer having a stack structure (Kim: [0089]: “To this end, the encapsulation layer 280 may include at least one inorganic layer and at least one organic layer.” The inorganic layer and at least one 

Regarding claim 7, Kim et al. and Kim disclose the display apparatus of claim 6, wherein at least a part of the buffer layer directly contacts the encapsulation layer (The topmost layer of the encapsulation layer was inorganic layer 283 upon which the adhesive 320 was formed as shown in Fig. 8 of Kim and in [0145]).

Regarding claim 8, Kim et al. and Kim disclose the display apparatus of claim 5, further comprising a light-shielding layer, and defining a plurality of openings that are configured to respectively overlap the plurality of non-scattering areas of the scattering layer (Kim: Fig. 9, black matrix 300 is a light-shielding layer; [0096]: “The black matrix 300 may be formed in a non-emissive area instead of an emissive area.” Therefore, the openings/where black matrix 300 were the non-scattering pixel areas). 

Regarding claim 9, Kim et al. and Kim disclose the display apparatus of claim 8, wherein the light-shielding layer comprises a light absorbing material (Black matrix was formed of a light absorbing material or a metal having high reflectivity as explained in [0204] of Kim). 

Regarding claim 12, this claim is rejected under the same rationale as claims 1, 5, 6 and 8.

Regarding claim 13, this claim is rejected under the same rationale as claim 2.

Regarding claim 14, this claim is rejected under the same rationale as claim 4.

Regarding claim 15, this claim is rejected under the same rationale as claim 7.

Regarding claim 17, this claim is rejected under the same rationale as claim 11.

Regarding claim 19, this claim is rejected under the same rationale as claim 9.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0049612) in view of Son et al. (US 2018/0136468).

Regarding claim 20, Kim et al. fail to teach a head-mounted electronic device comprising: 
the display apparatus of claim 1; 
a lens unit facing the display apparatus, and configured to: enlarge an image displayed by the display apparatus; and refract the enlarged image in an eyeball direction of a user; and a frame configured to accommodate the display apparatus and the lens unit, and configured to be worn on a user's head.

Therefore, it would have been obvious before the effective filing date of the claimed invention to have configured a head mounted display apparatus as taught by Son using the display apparatus taught by Kim et al.  The motivation to combine would have been in order to project an image on the eye of the user so that the user was able to interact with the outside world and see generated images (Paragraph [0017]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
13 September 2021